'In an action to recover damages for personal injury, the defendant appeals from a judgment of the Supreme Court, Putnam County, entered October 22, 1964 after trial, upon a jury’s verdict in the plaintiff’s favor. Judgment affirmed, with costs. Plaintiff, while a customer in defendant’s store, was injured when he slipped and fell on vegetables and other refuse. The accident occurred between two counters in front of which was a carton, leaving only two or three feet in which plaintiff was able to walk. On this appeal, defendant’s sole contention is that the plaintiff was guilty of contributory negligence as a matter of law. Under the circumstances here, it is our opinion that whether the plaintiff was contributorily negligent was an issue of fact which was properly submitted to the jury (Gesario v. Chiapparine, 21 A D 2d 272, 275-276). Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.